The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                  May 3, 2018

                                2018COA64

No. 17CA0435, Bringle Family Trust v. Bd. of Cty. Comm’rs —
Taxation — Property Tax — Residential Land

     A division of the court of appeals considers whether the

Colorado Board of Assessment Appeals erroneously declined to

reclassify a parcel of land as residential, rather than vacant, for tax

purposes. The division determines that land parcels are contiguous

— which is necessary to obtain property tax reclassification as

residential land under section 39-1-102(14.4)(a), C.R.S. 2017 —

only if they touch. Because a public right-of-way completely

separates the petitioner’s vacant and residential parcels, the

division concludes that the subject vacant parcel does not meet

section 39-1-102(14.4)(a)’s contiguity requirement.

     Accordingly, the division affirms the order
COLORADO COURT OF APPEALS                                        2018COA64


Court of Appeals No. 17CA0435
Colorado Board of Assessment Appeals Case No. 68817


Bringle Family Trust,

Petitioner-Appellant,

v.

Board of County Commissioners of Summit County, Colorado,

Respondent-Appellee,

and

Colorado Board of Assessment Appeals,

Appellee.


                              ORDER AFFIRMED

                                 Division VI
                           Opinion by JUDGE FOX
                        Furman and Ashby, JJ., concur

                            Announced May 3, 2018


Ryley Carlock & Applewhite, F. Brittin Clayton III, Denver, Colorado, for
Petitioner-Appellant

Jeffrey L. Huntley, County Attorney, Franklin Celico, Assistant County
Attorney, Breckenridge, Colorado, for Respondent-Appellee

Cynthia H. Coffman, Attorney General, Emmy A. Langley, Assistant Solicitor
General, Denver, Colorado, for Appellee
¶1    This property tax appeal concerns two land parcels — one

 classified as residential and one as vacant — owned by the Bringle

 Family Trust (the Trust). The Trust appeals the order of the

 Colorado Board of Assessment Appeals (the Board) upholding one

 parcel’s classification as vacant, rather than residential, land.

 Because the Board correctly determined that the Trust failed to

 show that the vacant parcel satisfied the contiguity requirement of

 section 39-1-102(14.4)(a), C.R.S. 2017, which is necessary to obtain

 property tax reclassification as residential land, we affirm.

                           I.    Background

¶2    The Trust owns a parcel of land in Summit County, Colorado

 (the residential parcel). The Trust also owns a parcel of land (the

 subject parcel) located across a public road from the residential

 parcel. The road between the Trust’s parcels is a public

 right-of-way maintained by the Bills Ranch Subdivision Association.

 The parcels, depicted below, are platted lots in the Bills Ranch

 Subdivision.




                                    1
¶3    Charles Bringle is the owner representative of the Trust.

 Bringle’s parents purchased separate, adjacent parcels of land —

 that now constitute the subject parcel — during the 1950s.

 Bringle’s parents built a home and an outhouse on the subject

 parcel around 1951. About ten years later, Bringle’s parents

 purchased separate, adjacent parcels that now comprise the

 residential parcel. Around 1962, Bringle’s parents moved the house

 — but not the outhouse — from the subject parcel to the residential



                                  2
 parcel in order to make additions to the house. In 1995, the

 subject and residential parcels — which were six distinct parcels

 when purchased — were replatted into two parcels separated by a

 public road.

¶4    In early 2016, the Trust petitioned the Board of County

 Commissioners of Summit County (the County) for an abatement or

 refund of taxes pursuant to section 39-10-114, C.R.S. 2017,

 arguing that the subject parcel’s property tax assessment

 classification should be changed from vacant to residential for tax

 years 2013 to 2015. During those years, the subject parcel was

 taxed at a rate about three times higher than the residential

 parcel’s rate because of its vacant land classification. The County

 denied the Trust’s petitions in March 2016.

¶5    In April 2016, the Trust appealed the County’s decision,

 petitioning the Board to reclassify the subject parcel from vacant to

 residential for 2013 to 2015. The Trust and the County disputed

 whether the subject parcel was “contiguous” to the residential

 parcel and was “used as a unit in conjunction with the residential

 improvements located thereon” as contemplated by section

 39-1-102(14.4)(a). After a hearing, the Board denied the Trust’s


                                   3
 petition in a January 2017 order, finding against the Trust on both

 issues.

                        II.   The Board’s Order

¶6    The Trust contends that the Board erroneously denied its

 petition by misconstruing section 39-1-102(14.4)(a) to conclude that

 the subject parcel was not contiguous to the residential parcel or

 “used as a unit in conjunction with the residential improvements

 located thereon.” According to the Trust, two non-touching parcels

 may satisfy section 39-1-102(14.4)(a)’s contiguity element if “they

 are in close proximity and are separated only by a road, easement,

 or other right of way that does not impede movement between the

 parcels.”

¶7    We conclude that the Board correctly determined that the

 Trust failed to show that the subject parcel satisfied section

 39-1-102(14.4)(a)’s contiguity requirement, although for reasons

 different from the Board’s.1 See Makeen v. Hailey, 2015 COA 181,


 1 Our interpretation of section 39-1-102(14.4)(a), C.R.S. 2017, set
 forth below, belies the Board’s determination that “physical
 characteristics and integrated or conflicting uses may render two
 parcels which do not ‘touch’ to be ‘sufficiently contiguous’ to
 constitute a single parcel for residential classification purposes[.]”
 See Marshall v. Civil Serv. Comm’n, 2016 COA 156, ¶ 9 (stating that

                                   4
 ¶ 21 (noting that we may affirm on any grounds supported by the

 record). In light of our determination, we will not address the

 Trust’s contention that the subject parcel meets section

 39-1-102(14.4)(a)’s “used as a unit” requirement.

              A.   Preservation and Standard of Review

¶8    The parties agree that these issues were preserved.

¶9    We will set aside the Board’s order only if the order constituted

 an abuse of discretion or was arbitrary and capricious, based upon

 findings of fact that were clearly erroneous, unsupported by

 substantial evidence, or otherwise contrary to law. Boulder Cty. Bd.

 of Comm’rs v. HealthSouth Corp., 246 P.3d 948, 951 (Colo. 2011);

 see also § 24-4-106(7), C.R.S. 2017. “Substantial evidence is

 probative evidence that would warrant a reasonable belief in the

 existence of facts supporting a particular finding, without regard to

 the existence of contradictory testimony.” Ward v. Dep’t of Nat.

 Res., 216 P.3d 84, 94 (Colo. App. 2008). It is the Board’s role, not

 ours, to weigh the evidence and resolve any conflicts. Home Depot




 we “defer to the interpretation of a statute or a regulation by the
 agency charged with its administration[ only if] the interpretation
 has a reasonable basis in the law and is supported by the record”).

                                   5
  USA, Inc. v. Pueblo Cty. Bd. of Comm’rs, 50 P.3d 916, 919 (Colo.

  App. 2002).

¶ 10   While the “ultimate determination as to the appropriate

  classification of property for property tax purposes involves mixed

  issues of law and fact,” the taxpayer has the burden to establish the

  basis for “any reclassification claims concerning the subject

  property.” Id. at 920.

¶ 11   We consider an agency’s determination to the extent it accords

  with statutory provisions, but the interpretation of statutes

  presents a question of law that we review de novo. Id. In

  construing legislation, we look first to the plain language of the

  statute, reading it as a whole. Young v. Brighton Sch. Dist. 27J,

  2014 CO 32, ¶ 11. Then, if the language is ambiguous, we

  “construe the statute in light of the General Assembly’s objective,”

  presuming “that the legislature intended a consistent, harmonious,

  and sensible effect.” Anderson v. Vail Corp., 251 P.3d 1125,

  1127-28 (Colo. App. 2010).

¶ 12   “[W]e presume that the General Assembly understands the

  legal import of the words it uses and does not use language idly,

  but rather intends that meaning should be given to each word.”


                                     6
  Dep’t of Transp. v. Stapleton, 97 P.3d 938, 943 (Colo. 2004). “[I]n

  determining the meaning of any one statutory section, we may look

  to the legislative scheme as a whole in order to give effect to the

  General Assembly’s intent.” Id. And, we “defer to the interpretation

  of a statute or a regulation by the agency charged with its

  administration, provided the interpretation has a reasonable basis

  in the law and is supported by the record.” Marshall v. Civil Serv.

  Comm’n, 2016 COA 156, ¶ 9.

                                 B.       Law

¶ 13   The Colorado General Assembly has defined “[r]esidential

  land” as “a parcel or contiguous parcels of land under common

  ownership upon which residential improvements are located and

  that is used as a unit in conjunction with the residential

  improvements located thereon.” § 39-1-102(14.4)(a) (emphasis

  added); see also Colo. Const. art. X, § 3(1)(b) (“Residential real

  property . . . include[s] all residential dwelling units and the land,

  as defined by law, on which such units are located[.]”).

¶ 14   The parties did not identify — and we have not found — a

  Colorado appellate case interpreting the meaning of section

  39-1-102(14.4)(a)’s contiguity requirement. And, divisions of this


                                      7
  court are divided as to whether a parcel — used as a unit in

  conjunction with a residential dwelling on a contiguous parcel —

  must contain residential improvements to be properly classified as

  residential property for tax purposes. Compare Sullivan v. Bd. of

  Equalization, 971 P.2d 675, 676 (Colo. App. 1998) (“[A] particular

  parcel of land may qualify for residential classification” by (1) “itself

  containing a residential dwelling unit that is used as such” or (2)

  “having residential improvements other than a dwelling unit and

  being used as a unit in conjunction with a residential dwelling unit

  located on a contiguous parcel that is under common ownership.”),

  with Fifield v. Pitkin Cty. Bd. of Comm’rs, 2012 COA 197, ¶¶ 9, 13

  (declining to follow Sullivan, 971 P.2d at 676, as dicta and

  determining that the taxpayers’ residential land consisted of “those

  portions of Lot One and Lot Two that were used as a unit in

  conjunction with the home on Lot One (assuming that there were

  no additional residential improvements on either lot)”).

¶ 15   The Property Tax Administrator (PTA) is charged with

  enforcing the pertinent statute. Golden Gate Dev. Co. v. Gilpin Cty.

  Bd. of Equalization, 856 P.2d 72, 74 (Colo. App. 1993). The PTA has

  interpreted subsection 102(14.4)(a)’s definition of “residential land”


                                      8
  in the Assessors’ Reference Library (ARL), which is binding for

  county assessors. See § 39-2-109(1)(e), C.R.S. 2017; see also

  Huddleston v. Grand Cty. Bd. of Equalization, 913 P.2d 15, 17 (Colo.

  1996). According to the operative version of the ARL, a “residential

  land” classification requires “[p]arcels of land, under common

  ownership, that are contiguous to land used for a residence and

  used as an integral part of a residence.” 2 Div. of Prop. Taxation,

  Dep’t of Local Affairs, Assessors’ Reference Library § 6, at 6.10-6.11

  (rev. July 2012). The ARL states that a “physical inspection will

  provide information critical” to determining a parcel’s classification.

  Id. It also provides a non-exhaustive list of relevant criteria for

  county assessors to consider, including, “Are the parcels considered

  and actually used as a common unit with the residence?” and,

  “Would the parcel(s) in question be conveyed with the residence as

  a unit?” Id.

                               C.   Analysis

¶ 16   The Trust’s challenge to the Board’s standing (or ability to file

  a brief in the subject appeal) is misplaced. See § 24-4-106(11)(d)

  (mandating that an agency shall be designated as an appellee when

  judicial review of the agency’s action is directed to this court and


                                     9
  that the “docketing of the appeal and all procedures thereafter shall

  be as set forth in the Colorado appellate rules”); see also C.A.R.

  28(b), (h) (discussing an appellee’s ability to file a brief and detailing

  related requirements); Capital Assocs. Int’l, Inc. v. Arapahoe Cty. Bd.

  of Comm’rs, 802 P.2d 1180, 1181 (Colo. App. 1990) (“[W]e hold that

  when judicial review of a decision of the [Board] is sought, that

  board must be joined as a party to such proceedings.”); cf. B.C., Ltd.

  v. Krinhop, 815 P.2d 1016, 1018 (Colo. App. 1991) (“Because a

  court’s judgment in de novo proceedings may affect the action of a

  board of equalization in the exercise of its constitutional duties, the

  board must be joined in order to protect its constitutionally

  conferred interests, to afford complete relief among all affected or

  interested persons or entities, and to assure the adequacy of the

  court’s judgment.”).

¶ 17   Pursuant to subsection 102(14.4)(a) and the ARL, the subject

  parcel must be “contiguous” to the residential lot in order to be

  properly classified as residential property for tax purposes.

  According to the term’s generally accepted meaning, two things

  must actually touch to be “contiguous.” See Black’s Law Dictionary

  386 (10th ed. 2014) (defining “contiguous” as “[t]ouching at a point


                                      10
  or along a boundary”); Merriam-Webster Dictionary,

  https://perma.cc/B4C9-H4RS (defining “contiguous” as “being in

  actual contact,” “touching along a boundary or at a point,” or

  “touching or connected throughout in an unbroken sequence”);

  Oxford English Dictionary, https://perma.cc/H7UX-YEAH (defining

  “contiguous” as “[s]haring a common border; touching” and noting

  that the term originates from the Latin word “contiguus ‘touching’,

  from the verb contingere ‘be in contact, befall’”). The statutory

  scheme and the ARL do not define “contiguous,” nor do they qualify

  the use of the term, in the context of residential property

  classifications. Thus, we conclude that subsection 102(14.4)(a)’s

  language unambiguously means that two parcels must actually

  touch to be contiguous and, thereby, to constitute residential

  property. Young, ¶ 11.

¶ 18   Our reading of subsection 102(14.4)(a) accords with the plain

  language’s generally accepted meaning and the PTA’s interpretation

  of the statute provided in the ARL. See Fifield, ¶ 10 (noting that we

  owe deference to the PTA’s interpretation of the statute it is charged

  with administering). Subsection 102(14.4)(a) and pertinent ARL

  sections address parcels that are “contiguous,” not “sufficiently


                                    11
  contiguous.” See HealthSouth Corp., 246 P.3d at 951 (“We do not

  add words to a statute.”); see also supra note 1.

¶ 19   Given our interpretation of subsection 102(14.4)(a),

  “contiguity” in the residential property tax classification context is

  distinguishable from the meaning of “contiguity” in other contexts.

¶ 20   In statutes concerning subdivision exemption plats and

  municipal annexations, for example, the General Assembly qualified

  its use of “contiguous,” specifying that contiguity is not affected by

  intervening obstacles, such as a right-of-way. See § 30-28-302(5),

  C.R.S. 2017 (“‘Parcel’ means a contiguous area of land, except for

  intervening easements and rights-of-way[.]”); § 31-12-104(1)(a),

  C.R.S. 2017 (“Contiguity shall not be affected by the existence of a

  platted street or alley, a public or private right-of-way, a public or

  private transportation right-of-way or area, public lands, . . . or

  other natural or artificial waterway between the annexing

  municipality and the land proposed to be annexed.”); see also Town

  of Erie v. Town of Frederick, 251 P.3d 500, 504 (Colo. App. 2010)

  (“Contiguity is not affected by the existence of a public or private

  right-of-way between the annexing municipality and the land

  proposed to be annexed.”). By contrast, neither subsection


                                     12
  102(14.4)(a) nor the ARL qualifies its use of the term “contiguous”

  to negate the effect of an intervening public right-of-way.

¶ 21    Further, the Colorado Supreme Court’s discussion of

  contiguity in Douglas County Board of Equalization v. Clarke, 921
P.2d 717, 722 (Colo. 1996), is inapplicable here. At issue in Clarke

  was, in the context of property tax classifications of ranches as

  agricultural land, whether an area of land

             is a segregated parcel that should be treated as
             a single unit; or whether it is part of an
             integrated larger parcel[ — a factual
             determination] controlled by whether the land
             is sufficiently contiguous to and connected by
             use with other land to qualify it as part of a
             larger unit or whether it is a parcel segregated
             by geography or type of use from the balance
             of the unit.

  Id.

¶ 22    The Clarke court interpreted section 39-1-102(1.6)(a)’s

  definition of “agricultural land” and the word “parcel” as used in

  section 39-1-102(13.5), which says “‘[r]anch’ means a parcel of land

  which is used for grazing livestock for the primary purpose of

  obtaining a monetary profit.” See Clarke, 921 P.2d at 722. The

  court concluded that the taxpayer must “prove that the land was

  actually grazed unless (1) the reason the land was not grazed


                                    13
  related to a conservation practice; or (2) the land is part of a larger

  functional agricultural unit on which grazing or conservation

  practices have been occurring.” Id. at 718 (emphasis added).

¶ 23   The word “contiguous” does not appear in sections 39-1-

  102(1.6)(a) or 39-1-102(13.5), but the General Assembly used the

  term in section 39-1-102(14.4)(a). See Stapleton, 97 P.3d at 943

  (“[T]he General Assembly understands the legal import of the words

  it uses and does not use language idly, but rather intends that

  meaning should be given to each word.”). Moreover, the Clarke

  court addressed agricultural classifications and conservation

  practices regarding grazing; the court did not interpret or discuss

  subsection 102(14.4)(a) or residential classifications. Accordingly,

  our interpretation of subsection 102(14.4)(a)’s contiguity

  requirement does not conflict with the Clarke court’s understanding

  of contiguity with regard to an agricultural “parcel” as contemplated

  by subsections 102(1.6)(a) or 102(13.5).

¶ 24   Although the Trust’s subject and residential parcels were

  initially acquired as six separate parcels, they were replatted as two

  distinct parcels separated by a public road that the Trust does not

  own. The subject parcel and the residential parcel do not touch at


                                     14
  any point.2 We therefore conclude that the Trust failed to show that

  the subject parcel meets subsection 102(14.4)(a)’s contiguity

  requirement and, thus, the Board correctly declined to reclassify

  the subject parcel as residential property. See HealthSouth Corp.,
246 P.3d at 951; Makeen, ¶ 21.

                            III.   Conclusion

¶ 25   The Board’s order is affirmed.

       JUDGE FURMAN and JUDGE ASHBY concur.




  2This opinion addresses whether a public right-of-way completely
  dividing two distinctly platted parcels defeats contiguity pursuant to
  section 39-1-102(14.4)(a). Any question of whether another
  obstacle, such as a private easement, would defeat subsection
  102(14.4)(a)’s contiguity requirement is not before us.

                                    15